DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the figures are labeled with hand written print, resulting in faded and unclear letters and numbers. Clearer print and labels are required.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McLeod et al. [US Patent Application Publication 2006/0052918 A1; hereinafter “McLeod”]. 
Regarding claim 1, McLeod teaches a monitoring system for a vehicle (golf cart 21) having a battery configured to supply energy to a motor (batteries 69, electric motor  67) (0027), comprising: 
a wireless transceiver (wireless transceiver 25); 
a monitoring module (motor controller 65) operably attached to the wireless transceiver and interposed between the battery and the motor, the monitoring module comprising (see figure 2, connection between the transceiver, motor and batteries - 0027): 
an energy counting structure configured to track electrical energy flowing into or out of the battery (battery voltage - 0029); and 
a battery capacity determining portion configured to determine a maximum energy capacity of the battery, the energy counting structure keeping track of total energy in the battery relative to the maximum energy capacity and configured to output a state of charge signal (battery state of charge - 0029); 
wherein the state of charge signal is communicated to the wireless transceiver for communication to a remote computer system (remote unit transceiver communicates with base station 17 - 0029).

Regarding claim 2, McLeod teaches the monitoring module is characterized by lack of software (motor controller 65 - 0028).

Regarding claim 3, McLeod teaches the monitoring module is in communication via the wireless transceiver with a remote computer having a processor, and wherein the processor is configured to perform calculations on the state of charge signal to calculate a percentage of charge of the battery, and the processor is configured to output the percentage of charge to a computer screen (transferred from the vehicle  controller to the local base station 17 - 0043) (SOC estimate from the integrated current - 0045) (various diagnostic tests - 0047).

Regarding claim 8, McLeod teaches an ignition circuit of the vehicle passes through the monitoring module, and a relay switch is interposed in the ignition circuit within the monitoring module, and wherein the monitoring module comprises an ignition control circuit portion configured to receive a cutoff signal from a source remote from the monitoring module and to open the relay switch when receiving the cutoff signal (figures 11 and 11a) (automatic application of motor and/or mechanical braking – 0070) (disabling of the vehicle - 0072, 0073).

Regarding claim 9, McLeod teaches the motor is a gas-powered motor (configured for motors that use petroleum – 0027) (other vehicles are petroleum powered – 0034).

Regarding claim 10, McLeod teaches the vehicle is a utility cart (golf cart – 0023).

Regarding claim 11, McLeod teaches the motor is an electric motor (electric motor 67 - 0027).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sideris et al. (US Patent Number 5,923,148) discloses an on-line battery monitoring system with defective cell detection capability;
Wehrlen et al. (US Patent Application Publication 2007/0233339 A1) discloses a system and method for golf cart control;
Goff et al. (US Patent Application Publication 2012/0029852 A1) discloses a battery monitor system attached to a vehicle wiring harness;
YUASA et al. (US Patent Application Publication 2016/0071339 A1) discloses a battery condition display system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2857